DETAILED ACTION
This action is responsive to remarks and claim amendments filed on June 10, 2022.
The preliminary amendments filed on June 10, 2022 have been acknowledged and considered.
Claims 1, 10-11 and 12 have been amended.
Title, Abstract and Specification amended on June 10, 2022 has been acknowledged and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed June 10, 2022, has been fully considered and entered.
Accordingly, Claims 1-14 are pending in this application. Claims 1, 10-11 and 12 were amended. Claims 13 and 14 are new. Claims 1, 11 and 12 are independent claims. 

Response to Arguments
Applicant’s arguments, see pages 10-16, filed June 10, 2022, with respect to the 
rejections of claims 1-12 have been fully considered, but they are moot in view of new grounds
of rejection necessitated by amendment.

As an initial mater, the Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument 1: "Claims 1 to 12 were rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Patent Publication No. 62-64038 B2 to Fukushima in view of U.S. Patent Application Publication No. 2013/0339437 Al to De Armas. Applicant submits that these documents do not teach or suggest many features of Applicant's inventions, as previously recited in these claims." (Page 10)

Argument 2: "In one aspect of the inventions, independent claim 1 recites a method of controlling an information processing apparatus. The method comprising the steps of a first presentation for presenting a plurality of postings on a social networking service, that have been posted by a user through the information processing apparatus that the user operates from a social networking server (SNS) that provides the social networking service, and a second presentation for presenting, based on a posting that the user selects from the presented plurality of postings, through the information processing apparatus that the user operates, an image associated with the posting that the user selects among a plurality of images stored in the information processing apparatus that the user operates. 
In another aspect of the invention, independent claim 11 recites an information processing apparatus that includes a first presentation unit configured to present a plurality of postings on a social networking service, that have been posted by a user through the information processing apparatus that the user operates from a social networking server (SNS) that provides the social networking service, and a second presentation unit configured to present, based on a posting that the user selects from the presented plurality of postings, through the information processing apparatus that the user operates, an image associated with the posting that the user selects from among a plurality of images stored in the information processing apparatus that the user operates. 
In still another aspect of the inventions, independent claim 12 recites a non-transitory computer readable storage medium storing a program for causing a computer of an information processing apparatus to function as those elements of the information processing apparatus recited in independent claim 11. Accordingly, Applicant's inventions provide the features of, at least, presenting, based on a posting that the user selects from the presented plurality of postings, through the information - 11 
processing apparatus that the user operates, an image associated with the posting that the user selects among a plurality of images stored in the information processing apparatus that the user operates. 
Applicant submits that the cited art, whether taken individually or in combination, does not teach or suggest such features of Applicant's inventions, as recited in independent claims 1, 11, and 12." (Pages 11-12)

Argument 3: "Applicant submits that the Fukushima publication discusses an SNS posting cooperation system (FIG. 1) that includes a client terminal 101, an online photo storage server (an OPS server) 103 that provides an online album service, and an SNS server 104 that provides an SNS service. The OPS server 103 obtains image data including position information, or date and time information, which is uploaded from the client terminal 101. (See step S808 of FIG.9 and paragraph [0128].) Also, the OPS server 103 obtains from the SNS server 104 posting data to the SNS server 104 by the user, which includes the position information, or date and time information....
	As mentioned above, the Fukushima publication discloses that presented images are all images already uploaded to the OPS server 103 and are not images stored in the client terminal 101 that a user operates and are not images correlated to the posting selected by the user. In the first place, the Fukushima publication does not disclose that the user selects the postings. Rather, the postings are used for obtaining the candidate of a comment to be added to the image correlated to the postings but are not used for the condition to present images. That is, the present inventions and the device in the Fukushima publication are different in the location of a presentation target image and use of posting." (Pages 13-14)

Argument 4: "Applicant submits, however, that neither the Fukushima publication nor the de Armas publication teaches or suggests presenting, through an information processing apparatus that a user operates, an image associated with the posting selected by the user among the plurality of images stored in the information processing apparatus that the user operates, as stated above. Therefore, the devices in neither of the Fukushima publication nor the de Armas publication can get the effect that it is possible to easily and to efficiently perform work to find an image associated with a posting that a user selects among a plurality of images stored in an information processing apparatus that the user operates and organizes, such as creating an album with found image data, in the manner of Applicant's present inventions, as recited in the independent claims.” (Page 15)

Response for Arguments 1 and 2:  Examiner would like to point out if Applicant disagree with any factual findings by the office, an effective traverse of a rejection based wholly or partially on such findings must include a reasoned statement explaining why the applicant believes the office has erred substantively as to the factual findings. A mere statement or argument that the office has not established a prima facie case of obviousness or that the office's reliance on common knowledge is unsupported by documentary evidence will not be considered substantively adequate to rebut the rejection or an affective traverse of the rejection under 37 CFR 1.111 (b). Office personnel addressing this situation may repeat the rejection made in the prior Office action and make the next Office action final. See MPEP §706.07(a). 
Applicants argument should be more than mere conclusory statements in order for to establish a position which the Applicants must provide clear rationale supporting the determination and articulate their disagreement regarding any part of the cited art. Applicants must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification. 
In this case, the Examiner noted that for the argued limitation, there is no a valid point addressed by the applicant, for example, indicating the reason of this conclusion.

Response for Argument 3: Examiner respectfully disagrees. Fukushima still teaches the argued limitation of amended independent claims 1, 11 and 12. Fukushima discloses that the user selects the postings. See Fukushima [0010] “the present invention is to provide a mechanism for identifying posted data corresponding to uploaded image data” and Fukushima [0123] “In step S804, the CPU 201 of the client terminal 101 displays a screen capable of accepting the selection of the uploaded image from the user. For example, FIG. 21 is an image diagram of a screen that can accept the selection of an uploaded image” The Examiner interprets the uploaded images of step S804 as postings, Fig. 21 showing user selected postings. Thus, the user selects the postings. Therefore, the Examiner has determined this argument is not persuasive.

Response for Argument 4: Examiner respectfully disagrees. Fukushima still teaches the argued limitation of amended independent claims 1, 11 and 12. Fukushima discloses presenting, through an information processing apparatus that a user operates, an image associated with the posting selected by the user among the plurality of images stored in the information processing apparatus that the user operates. See Fukushima Fig. 9, [0017] “The online photo storage server 103 accepts a login from a client terminal 101”, Fukushima [0069-0070] “The SNS posting data specifying unit 505 of the online photo storage server 103 specifies the SNS posting data associated with the uploaded image. The image storage unit 506 of the online photo storage server 103 stores the uploaded image” and Fukushima [0141, 0146] “In step S812, the CPU 201 of the online photo storage server 103 generates a screen on which  comments can be added and edited by the user to each of a plurality of uploaded images...In step S813, the CPU 201 of the online photo storage server 103 transmits the screen generated in step S812 to the client terminal 101” 
Examiner interprets that the online photo storage server is the information processing apparatus and the login from a client terminal as the user operating it. Also as disclosed in [0069-0070] the images are stored in the information processing apparatus. Further steps shown in Fig. 9 that include step s804, as mentioned in Response to Argument 3, disclose the postings selected by the user. And as indicated in step s813 presenting through an information processing apparatus that a user operates, an image associated with the posting selected by the user among the plurality of images stored in the information processing apparatus that the user operates. Therefore, the Examiner has determined this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Fukushima (Foreign Patent Application Publication No. JP 6264038 B2).

Regarding claim 1, Fukushima teaches method of controlling an information processing apparatus, the method comprising the steps of: a first presentation for presenting a plurality of postings on a social networking service, that have been posted by a user through the information processing apparatus that the user operates from a social networking server (SNS) that provides the social networking service; and  (”See Fukushima [0017] “The online photo storage server 103 [i.e. information processing apparatus] accepts a login from a client terminal 101 [Thus, the user operates the information processing apparatus]” See also Fig. 9 further disclosing user operating steps of the online photo storage server 103. See also Fukushima [0065] "The communication control unit 501 of the online photo storage server 103 is a module that communicates with the client terminal 101 and the SNS server 104. It receives a screen request from the client terminal 101, and sends a screen [i.e. a first presentation (See also Fig. 21)] generated by the online photo storage server 103 to the client terminal 101. Further, it is a module capable of receiving SNS [i.e. social networking service] posting data from the SNS server 104 [Thus, presenting postings on a social networking service, that have been posted by a user].")

a second presentation for presenting, based on a posting that the user selects from the presented plurality of postings, through the information processing apparatus that the user operates, an image associated with the posting that the user selects among a plurality of images stored in the information processing apparatus that the user operates. (See Fukushima [0010] “the present invention is to provide a mechanism for identifying posted data [i.e. postings on a social networking service] corresponding to uploaded image data [Thus, the uploaded images correspond to postings in a social networking service]” See also Fukushima [0069-0070] “The SNS posting data specifying unit 505 of the online photo storage server 103 specifies the SNS posting data associated with the uploaded image. The image storage unit 506 of the online photo storage server 103 stores the uploaded image. [Thus, the image associated with the post is stored in the information processing apparatus]” See also Fukushima [0207] “In step S1022, the CPU 201 of the online photo storage server 103 stores the specified SNS posting data in association with the image data.” See also Fukushima [0123] “In step S804, the CPU 201 of the client terminal 101 displays a screen capable of accepting the selection [Thus, making a selection while operating the information processing apparatus] of the uploaded image [i.e. posting] from the user. For example, FIG. 21 is an image diagram of a screen that can accept the selection of an uploaded image from the user.” See also Fukushima [0130] “In step S810, the CPU 201 of the online photo storage server 103 performs a process of associating the uploaded image [Thus, based on the selection of step S804] with the SNS posted data.” See also Fukushima [0141, 0146] “In step S812, the CPU 201 of the online photo storage server 103 generates a screen on which  comments can be added and edited by the user to each of a plurality of uploaded images...In step S813, the CPU 201 of the online photo storage server 103 transmits the screen generated in step S812 to the client terminal 101” [Thus, the second presentation for presenting an image associated with the posting that the user selects among a plurality of images stored in the information processing apparatus that the user operates]” Examiner notes that an “uploaded images” can be a posted images [i.e. postings].)

	Regarding claim 2, Fukushima teaches all the limitations of claim 1, wherein the first presentation step causes a display to display one of comments and photographs or both of the comments and the photographs, that have been posted on the social networking service by the user. (See Fukushima [0213] “FIG. 13 is a flowchart for displaying a screen on which the client terminal 101 can display the actually uploaded image and the comment together.”)

Regarding claim 3, Fukushima teaches all the limitations of claim 1, further comprising the step of obtaining date information and location information from posted information on the posting that the user selects, and wherein the second presentation step causes a display to display the images stored in the information processing apparatus, based on the obtained date and location information. (See Fukushima [0013] “the structure of the SNS image EXIF table 1900 which stores the shooting date and time information and GPS information included in the image data posted to SNS.” See Fukushima [0130] “In step S810, the CPU 201 of the online photo storage server 103 performs a process of associating the uploaded image [i.e. posting that the user selects] with the SNS posted data. An example of the data table of the result of the process of associating the uploaded image with the SNS posted data is the SNS posted data link result table 2800 shown in FIG. 28. In FIG. 28, ID 2001 is an ID for uniquely identifying the uploaded image.” See also Fukushima Fig. 28 Showing date and time (2004) when the uploaded image was shot, and captured position information (2005) [i.e. location] of the uploaded image. [Thus, obtaining date information and location information from posted information on the posting that the user selects] See also Fukushima [0141, 146] “In step S812, the CPU 201 of the online photo storage server 103 generates a screen on which  comments can be added and edited by the user to each of a plurality of uploaded images...In step S813, the CPU 201 of the online photo storage server 103 transmits the screen generated in step S812 to the client terminal 101 [Thus, the second presentation step causes a display to display the images stored in the information processing apparatus, based on the obtained date and location information]”)

Regarding claim 4, Fukushima teaches all the limitations of claim 3, wherein the posted information includes a posted image, and the obtaining step obtains the date information and the location information from the posted image. (See Fukushima [0067] “The image data analysis unit 503 of the online photo storage server 103 analyzes the uploaded image [i.e. posted image], EXIF (Exifable image file format) information of the image data posted on the SNS, and the like to determine [Thus, obtaining] the shooting date and time and shooting location of the image data. To analyze. [Thus, the posted information includes a posted image, and the obtaining step obtains the date information and the location information from the posted image])

	Regarding claim 5, Fukushima teaches all the limitations of claim 4, wherein the posted image includes Exif information. (See Fukushima [0067] ““The image data analysis unit 503 of the online photo storage server 103 analyzes the uploaded image, EXIF (Exifable image file format) information of the image data posted on the SNS, and the like to determine the shooting date and time and shooting location of the image data. To analyze. [Thus, posted image includes Exif information]”)

	Regarding claim 6, Fukushima teaches all the limitations of claim 3, wherein the posted information includes a comment by the user, and the obtaining step obtains the date information and the location information from the comments. (See Fukushima Figs. 16-18 Showing date 1602, location data 1603 for each comment 1605. See also Fukushima [0112] “The post 1605 stores the comment part included in the SNS post data. [Thus, the posted information includes a comment by the user, and the obtaining step obtains the date information and the location information from the comments])

	Regarding claim 7, Fukushima teaches all the limitations of claim 3, wherein the second presentation step presents the images taken in a specified period based on the date information obtained from the posted information. (See Fukushima [0170] “FIG. 27 is an initial information table 2700, which is a data table that serves as a reference for associating the uploaded image with the SNS posted data. The time setting 2701 [i.e. specified period] indicates a setting of a reference time when searching SNS posted data associated with the uploaded image [Thus, images taken in a specified period based on the date information obtained from the posted information]. See also Fukushima [0191-0193] “The image data date and time information 1402 of "JPG" is compared with the date and time 1602 acquired in step S1010, and it is determined whether or not the difference is within the range of the time setting 2701...In step S1012, the CPU 201 of the online photo storage server 103 refers to the GPS information 1403 of the uploaded image acquired in step S1009 and the GPS 1603 of the SNS posted data acquired in step S1010, and the condition of the distance setting 2702 read in step S1001. Judge whether it is inside or not. (Means for identifying SNS posted data)” See also Fukushima [0196] “In step S1013, the CPU 201 of the online photo storage server 103 acquires the image data included in the SNS posting data. [Thus, the second presentation step presents the images taken in a specified period based on the date information obtained from the posted information]”)

Regarding claim 8, Fukushima teaches all the limitations of claim 1, wherein the second presentation step presents the images stored in the information processing apparatus, based on the multiple postings that the user selects. (See Fukushima [0018] “The SNS server 104 provides a social networking service (SNS) capable of accepting posts for each user by a client terminal 101 or a mobile terminal 105 and displaying those posts [Thus, multiple postings] for each user” See also Fukushima [0217-0218] “In step S1103, the CPU 201 of the online photo storage server 103 receives the screen display request transmitted in step S1102. In step S1104, the CPU 201 of the online photo storage server 103 acquires the online album table 2000. In step S1105, the CPU 201 of the online photo storage server 103 generates a screen to be displayed based on the table acquired in step S1104. 1628 For example, the screen example of FIG. 23 is generated. [Thus, second presentation step presents the images stored in the information processing apparatus, based on the multiple postings that the user selects]”)

	Regarding claim 9, Fukushima teaches all the limitations of claim 1, wherein the second presentation step presents images posted on the social networking service, in a  case when images related to the posting that the user selects is not found in the information processing apparatus, and the method further comprising the step of downloading the posted images that the user selects, from the social networking service. (See Fukushima [0184-0185] "If it is determined that there is image data that does not refer to the SNS posted data, the process proceeds to step S1009...In step S1009, the CPU 201 of the online photo storage server 103 acquires [Thus, downloading] the image data date and time information 1402 and the GPS information 1403 included in the uploaded image associated with the SNS posted data. [Thus, in a case when images related to the posting that the user selects is not found in the information processing apparatus, and the method further comprising the step of downloading the posted images that the user selects, from the social networking service]")

Regarding claim 10, Fukushima teaches all the limitations of claim 1, further comprising the steps of: analyzing an image that the user selects from the images presented in the second presentation step; and generating album data which lays out images, based on an analysis result of the analyzing step. (See Fukushima [0130-0131] “In step S810, the CPU 201 of the online photo storage server 103 performs a process of associating the uploaded image with the SNS posted data. An example of the data table of the result of the process of associating the uploaded image with the SNS posted data is the SNS posted data link result table 2800 shown in FIG. 28. In FIG. 28, ID 2001 is an ID for uniquely identifying [Thus, analyzing] the uploaded image. [Thus, analyzing an image that the user selects from the images presented in the second presentation step]” See also [0152] “In step S819, the CPU 201 of the online photo storage server 103 registers the comment received in step S818 as a comment associated with the uploaded image. For example, the registered comment text 2009 of the SNS post data link result table 2800 shown in FIG. 28 is overwritten and registered (comment registration means). The result of overwriting is the online album table 2000 [Thus, generating album data]” See also Fukushima [0217-0218] “In step S1104, the CPU 201 of the online photo storage server 103 acquires the online album table 2000. In step S1105, the CPU 201 of the online photo storage server 103 generates a screen to be displayed based on the table acquired in step S1104. For example, the screen example of FIG. 23 is generated. The image data of the image file name 2003 of the online album table 2000 is displayed in the uploaded image display area 2301. [Thus, generating album data which lays out images, based on an analysis result of the analyzing step])

Regarding claim 11, Fukushima teaches all of the elements of claim 1 in method form rather than system form. Fukushima also discloses a system [0226]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.

Regarding claim 12, Fukushima teaches all of the elements of claim 1 in method form rather than computer-readable medium form. Fukushima also discloses a computer-readable medium [0230]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 12.

	Regarding claim 13, Fukushima teaches all the limitations of claim 2, wherein the first presentation step presents a user interface (UI) screen that includes a first display area that displays the plurality of postings in a list form and a second display area that displays a sentence of a posting selected in the first display area and a thumbnail of the image associated with the selected posting. (See Fukushima Fig. 21 Showing a user interface screen including 2102 [i.e. first display area] that displays a plurality of uploaded images [i.e. postings] in a thumbnail list form. See also Fukushima Fig. 22 Showing a user interface screen [i.e. second display area] that displays comments [i.e. sentence] of a posting selected in the first display area and a thumbnail of the image associated with the selected posting.)

Regarding claim 14, Fukushima teaches all the limitations of claim 1, The method according to claim 13, wherein the UI screen includes a date filter function that extracts a target posting from the plurality of postings by specifying a certain period, and a word filter function that extracts an associated posting from the plurality of postings by specifying a keyword by the user. (See Fukushima [0167-0168] "FIG. 11 is a flowchart showing a detailed explanation of the process of associating the SNS posting data with the image data in step S810. In step S1001, the CPU 201 of the online photo storage server 103 reads the initial setting of the SNS posting comment link function. For example, the data tables of FIGS. 26 and 27 are read." See also Fukushima [0171-0172] "The initial information table 2700 is generated by receiving input from the user in advance from a screen such as the initial setting registration screen 2400 of FIG. 24...In step S1002, the CPU 201 of the online photo storage server 103 identifies the SNS and the SNS account that requests the SNS posting data. [Thus, extracts an associated posting from the plurality of postings]" See also Fukushima [0013] “showing an example of the configuration of the initial information table 2700 that stores the time setting 2701, the distance setting 2702, and the number of accounts 2703, which are the criteria for associating the uploaded image with the SNS posted data [i.e. target posting], which is received in FIG. 24. [Thus, extracts a target posting from the plurality of postings]” See also Fukushima Fig. 24, [0169-0171] Showing and disclosing a user interface screen that includes account information input 2401 [i.e. word filter function] showing SNS account/user names [Thus, a word filter function that extracts an associated posting from the plurality of postings by specifying a keyword by the user] and a date and time range 2402 [i.e. date filter function] specifying a certain period.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362. The examiner can normally be reached 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR WEHOVZ/Examiner, Art Unit 2161   





















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161